Case: 1:19-cv-00373-KBB Doc #: 55-1 Filed: 09/17/20 1 of 2. PageID #: 532




                 Exhibit A
         Case: 1:19-cv-00373-KBB Doc #: 55-1 Filed: 09/17/20 2 of 2. PageID #: 533
  511.12 CRIMINAL ACTIVITY NUISANCES, COSTS OF ENFORCEMENT.
  (a) The following activities occurring on properties in the City of Bedford or involving an offender
residing at a property within the City of Bedford are hereby declared to be a public nuisance:
    (1) Any violation of a City of Bedford ordinance or the Ohio Revised Code excluding traffic violations.

  (b) The City Manager and Director of Law shall have full authority to abate such nuisances specified in
subsection (a) hereinabove in accordance with law, and law enforcement costs incurred by the City. The
property owners shall be charged $250.00 for the first offense following a warning, $500.00 for a second
offense, $750.00 for a third offense and $1,000.00 for any subsequent offenses. An additional $100.00
administrative costs will be charged if not paid within the time prescribed in (b) (2) in abating any such
nuisance. Any charges not paid as prescribed shall be certified to the County Fiscal Officer in accordance
with law to be assessed as a lien on the real estate from which the nuisance originated or of which the same
offender resides in provided however, that such costs shall not be certified unless the following conditions
have been met:
     (1) Two or more nuisance activities have occurred on or with relation to the same premises within a one
year period or one felony drug activity in violation of Chapter 2925 of the Ohio Revised Code or equivalent
federal laws has occurred on the premises, and
     (2) Prior to the actual certification of any administrative and law enforcement costs pursuant to this
section, the City Manager or his designee shall give at least thirty (30) days advance written notice of intent
to certify such costs to the owner of the real estate against which the costs are to be certified. The owner of
said real estate may appeal such intended certification to the Board of Building Standards and Appeals,
which may affirm, reverse, or modify the proposed certification. All appeals must be filed within ten (10)
days of the mailing/posting of the notice of intended certification.
     (3) Administrative and law enforcement costs shall not be charged against an owner who establishes:
       A. He had no knowledge of the nuisance activities on the premises and could not, with reasonable
care and diligence, have known of the nuisance activities occurring on the premises; and
       B. Upon receipt of notice of the occurrence of nuisance activities on the premises, he promptly took
all actions necessary to abate the nuisance including, without limitation, compliance with the requirements of
Ohio R.C. 5321.17(C) and 5321.04(A)(9).
         (Ord. 9523-17. Passed 9-18-17.)
  511.99 PENALTY.
  Except in those sections where otherwise specifically provided, any person who violates any provision of
this Chapter shall be deemed guilty of first (1st) degree misdemeanor and upon conviction thereof shall be
subject to the provisions and penalties provided for in Section 501.99.
(Ord. 9187-14. Passed 7-21-14.)
